This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Election/Restriction
Applicant's election without traverse of claims 1-15 (Group I: drawn a gas distributor assembly and/or a chuck assembly) in Applicant's reply dated on 03 November 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to the nonelected invention of Group II (drawn to a method of a method of constructing {e.g., by injection molding} convex protrusion and/or a concave opening).
Information Disclosure Statement
The materials presented in the information disclosure statements (IDSs) dated 23 August 2019 and 02 November 2020 have been considered and are pertinent to the rejections of this Office Action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 USC § 102 that 
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-15 are rejected under AIA  35 USC § 102(a)(1) & AIA  35 USC § 102(a)(2) as being anticipated by US 20150380281 A1 (Sriraman'028 incorporating by reference US 20130098554 A1 {Chhatre'554}).
Regarding claims 1 & 9, Sriraman'028 discloses a system (plasma processing apparatus 10), comprising:
a gas distributor assembly (Sriraman'028: central gas injector 20; Chhatre'554: gas injector 16, insert 17, & faceplate 19) configured to dispense gas into a chamber; and
a chuck assembly (Sriraman'028: substrate support 15) configured to secure a wafer within the chamber, wherein at least one of the gas distributor assembly and the chuck assembly comprise:
a first portion comprising a convex protrusion (Chhatre'554: at outwardly extending flanges 19c), and
a second portion comprising a concave opening (Chhatre'554: at inwardly extending protrusions 17b),
the convex protrusion is configured to engage the concave opening.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].

    PNG
    media_image1.png
    2525
    2754
    media_image1.png
    Greyscale

FIG. 1 of Sriraman'028

    PNG
    media_image2.png
    2491
    2771
    media_image2.png
    Greyscale

FIG. 2 of Sriraman'028

    PNG
    media_image3.png
    2284
    2178
    media_image3.png
    Greyscale

FIG. 4 of Sriraman'028

    PNG
    media_image4.png
    718
    1332
    media_image4.png
    Greyscale

FIG. 2B of Chhatre'554

    PNG
    media_image5.png
    861
    1007
    media_image5.png
    Greyscale

FIG. 4A of Chhatre'554


    PNG
    media_image6.png
    836
    1018
    media_image6.png
    Greyscale

FIG. 5B of Chhatre'554

    PNG
    media_image7.png
    771
    1024
    media_image7.png
    Greyscale

FIG. 7B of Chhatre'554
Regarding claim 2, Sriraman'028 discloses:
the convex protrusion is a tenon tongue and the concave opening is a mortise hole.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 3, Sriraman'028 discloses:
the convex protrusion protrudes from a center of the first portion.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 4, Sriraman'028 discloses:
the first portion comprises a first location pin concavity and
the second portion comprises a second location pin concavity,
wherein a location pin is configured to be disposed within the first location pin concavity and the second location pin concavity.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 5, Sriraman'028 discloses:
the gas distributor assembly comprising the first portion and the second portion.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 6, Sriraman'028 discloses:
both the gas distributor assembly and the chuck assembly comprise a respective set of the first portion and the second portion.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 7, Sriraman'028 discloses:
the chuck assembly comprises the first portion and the second portion.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 8, Sriraman'028 discloses:
the first portion is disposed on the second portion.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 10, Sriraman'028 discloses:
the second gas distributor portion forms a ring that surround the first gas distributor portion.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 11, Sriraman'028 discloses:  11.  (Original)  The system of claim 9, wherein
the first gas distributor portion comprises multiple convex protrusions and
the second gas distributor portion comprises multiple concave openings,
wherein
each of the multiple convex protrusions are configured to engage a respective 
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 12, Sriraman'028 discloses:
the second gas distributor portion is formed of multiple pieces welded together.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 13, Sriraman'028 discloses:  
the convex protrusion within the concave opening is flush with a surface of the concave opening.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Regarding claim 14, Sriraman'028 discloses:
the first gas distributor portion and
the second gas distributor portion are formed by an injection mold.
Regarding claim 15, Sriraman'028 discloses:
the convex protrusion protrudes radially from the first gas distributor portion.
Sriraman'028: FIGs. 1-7; & ¶¶[0003]-[0033].; Sriraman'028: FIGs. 1-7D; & ¶¶[0002]-[0040].
Conclusion
Prior art is of and is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716